 





EXHIBIT 10.54

AMENDMENT TO

CONVERTIBLE NOTE PURCHASE AND EXCHANGE AGREEMENT

               AMENDMENT, dated January 16, 2004 (this “Amendment”), among
Critical Path, Inc., a California corporation (the “Company”), General Atlantic
Partners 74, L.P., a Delaware limited partnership, GAP Coinvestment Partners II,
L.P., a Delaware limited partnership, GapStar, LLC, a Delaware limited liability
company, GAPCO GmbH & Co. KG, a German limited partnership, Campina Enterprises
Limited, Cenwell Limited, Great Affluent Limited, Dragonfield Limited and Lion
Cosmos Limited (collectively with the Company, the “Parties”),

WITNESSETH:

     WHEREAS, the Parties are each a party to that certain Convertible Note
Purchase and Exchange Agreement, dated November 18, 2003 (the “Note Exchange
Agreement”); and

     WHEREAS, the Company desires to enter into a Convertible Note Purchase
Agreement pursuant to which the Company proposes to issue and sell to Permal
U.S. Opportunities Limited, Zaxis Equity Neutral, L.P., Zaxis Institutional
Partners, L.P., Zaxis Offshore Limited, Zaxis Partners, L.P., and Passport
Master Fund, L.P. convertible notes having an aggregate principal amount of $15
million which notes will be convertible, subject to Stockholder Approval, into
shares of Series E Redeemable Convertible Preferred Stock of the Company, par
value $0.001 per share (the “Note Purchase Agreement”); and

     WHEREAS, in connection with the execution of the Note Purchase Agreement,
the Parties desire to amend the Note Exchange Agreement as set forth herein; and

     WHEREAS, capitalized terms used in this Amendment and not defined herein
shall have the meanings ascribed to such terms in the Note Exchange Agreement.

     NOW, THEREFORE, in consideration of the mutual covenants and agreements
herein contained, for the covenants and agreements set forth in the Note
Exchange Agreement, and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, and intending to be legally
bound hereby, the Parties agree as follows:

     1.1 Amendments to the Note Exchange Agreement. The Note Exchange Agreement
shall be amended as set forth below:

          (a) Section 1.1 of the Note Exchange Agreement shall be amended to add
the following:

           ““Note Purchase Agreement” means that certain Convertible Note
Purchase Agreement, dated January 16, 2004, among Permal U.S. Opportunities
Limited, Zaxis Equity Neutral, L.P., Zaxis Institutional Partners, L.P., Zaxis
Offshore Limited, Zaxis Partners, L.P., Passport Master Fund, L.P. and Critical

 



--------------------------------------------------------------------------------



 



    Path, Inc., a California corporation (the “Company”), pursuant to which the
Company shall issue and sell convertible notes in an aggregate principal amount
of up to $15 million, which notes shall be convertible, subject to Stockholder
Approval, into Series E Preferred Stock or Common Stock, in accordance with such
agreement, concurrently with the Conversion and Exchange.”

           ““Subsequent Lenders” means the Lenders as defined in the Note
Purchase Agreement.”

           (b) Section 2.6(f) of the Note Exchange Agreement is hereby deleted
and amended and restated in its entirety to read as follows:

           ““(f) Subsequent Closing. The consummation of the Exchange and
Conversion (the “Subsequent Closing”) shall take place concurrently with the
Subsequent Closing under the Note Purchase Agreement as soon as practicable
following the satisfaction of the closing conditions set forth in Article VI of
this Agreement and Article VI of the Note Purchase Agreement (the “Subsequent
Closing Date”), at the offices of Pillsbury Winthrop LLP, 50 Fremont Street, San
Francisco, California, or at such other time and place as the Company, the
Lenders, the CK Purchasers and the Subsequent Lenders may mutually agree. At the
Subsequent Closing, signature pages transmitted by facsimile will be acceptable,
with originals to follow as soon as practicable thereafter.”

          (c) Section 2.7 of the Note Exchange Agreement is deleted in its
entirety.

     1.2 Amendments to Exhibits to the Note Exchange Agreement.

          (a) The form of Amended and Restated Series D Certificate of
Determination, attached as Exhibit C to the Note Exchange Agreement, is hereby
deleted and amended and restated to read in its entirety in the form set forth
as Annex 1 attached hereto.

          (b) The form of Series E Certificate of Determination, attached as
Exhibit G to the Note Exchange Agreement, is hereby deleted and amended and
restated to read in its entirety in the form set forth as Annex 2 attached
hereto.

     1.3 Counterparts. This Amendment may be executed in any number of
counterparts and by the parties hereto in separate counterparts, each of which
when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Signature pages
transmitted by facsimile will be acceptable, with originals to immediately
follow.

     1.4 Continuing Agreement. Except as specifically amended hereby, all of the
terms of the Note Exchange Agreement shall remain and continue in full force and
effect and are hereby confirmed in all respects.

     1.5 Headings. The headings in this Amendment are for convenience of
reference only and shall not limit or otherwise affect the meaning hereof.

2



--------------------------------------------------------------------------------



 



     1.6 Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of California, without regard to the
principles of conflicts of law thereof.

     1.7 Severability. If any one or more of the provisions contained herein, or
the application thereof in any circumstance, is held invalid, illegal or
unenforceable in any respect for any reason, the validity, legality and
enforceability of any such provision in every other respect and of the remaining
provisions hereof shall not be in any way impaired, unless the provisions held
invalid, illegal or unenforceable shall substantially impair the benefits of the
remaining provisions hereof.

     1.8 Entire Agreement. This Amendment, together with the Note Exchange
Agreement and the exhibits and schedules thereto, and the other Transaction
Documents, are intended by the parties as a final expression of their agreement
and intended to be a complete and exclusive statement of the agreement and
understanding of the parties hereto in respect of the subject matter contained
herein and therein. There are no restrictions, promises, representations,
warranties or undertakings, other than those set forth or referred to herein or
therein. This Amendment and the Note Exchange Agreement, together with the
exhibits and schedules thereto, and the other Transaction Documents, supersede
all prior agreements and understandings between the parties with respect to such
subject matter.

[the remainder of this page intentionally left blank]

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned have executed, or have caused to be
executed, this Amendment on the date first written above.

            CRITICAL PATH, INC.,
a California corporation
      By:   /s/ William E. McGlashan, Jr.         Name:   William E. McGlashan,
Jr.        Title: Chairman, Chief Executive Officer   

Signature Page to Amendment to Convertible Note Purchase and Exchange Agreement

 



--------------------------------------------------------------------------------



 



            GENERAL ATLANTIC PARTNERS 74, L.P.
      By:   GENERAL ATLANTIC PARTNERS, LLC,         its General Partner       
By:   /s/ Matthew Nimetz         Name:  Matthew Nimetz        Title: A Managing
Member                GAP COINVESTMENT PARTNERS II, L.P.
      By:   /s/ Matthew Nimetz         Name:  Matthew Nimetz        Title:  A
General Partner                GAPSTAR, LLC
      By:   GENERAL ATLANTIC PARTNERS, LLC,         its Managing Member         
      By:   /s/ Matthew Nimetz         Name:  Matthew Nimetz        Title:   A
Managing Member                GAPCO GMBH & CO. KG
      By:   GAPCO MANAGEMENT GMBH,         its General Partner               
By:   /s/ Matthew Nimetz         Name:  Matthew Nimetz        Title:   A
Managing Director     

Signature Page to Amendment to Convertible Note Purchase and Exchange Agreement

 



--------------------------------------------------------------------------------



 



            CENWELL LIMITED
      By:   /s/ Ma Lai Chee, Gerlad         Name:   Ma Lai Chee, Gerald       
Title:   Authorised Person     

            CAMPINA ENTERPRISES LIMITED
      By:   /s/ Ma Lai Chee, Gerlad         Name:   Ma Lai Chee, Gerald       
Title:   Authorised Person     

            GREAT AFFLUENT LIMITED
      By:   /s/ Ma Lai Chee, Gerlad         Name:   Ma Lai Chee, Gerald       
Title:   Authorised Person     

            DRAGONFIELD LIMITED
      By:   /s/ Ma Lai Chee, Gerlad         Name:   Ma Lai Chee, Gerald       
Title:   Authorised Person     

            LION COSMOS LIMITED
      By:   /s/ Ma Lai Chee, Gerlad         Name:   Ma Lai Chee, Gerald       
Title:   Authorised Person     

Signature Page to Amendment to Convertible Note Purchase and Exchange Agreement

 